DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/9/2021 has been entered. In response to amendment filed on 1/9/2021, claims 1- 4, 7- 12, 15- 20, 23- 25, 27 and 29 are amended, claims 1- 30 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 1/9/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 6, 9- 10, 14, 17- 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US Pub. No. 2018/0192404 A1).

	Regarding claim 1, Maaref teaches a method of wireless communications at a user equipment(UE) (see Fig. 1 and 2, [0028- 0029]; UE as user equipment), comprising:
	Receiving, from a base station associated with a new radio (NR) network employing an NR radio access technology (RAT), a reference signal configuration of a long-term evolution (LTE) network employing LTE RAT (as per [0028- 0029] and Fig. 1- 2, #110 can be a base station…provide wireless access in accordance with one or more wireless communication protocols, e.g., 5th generation new radio (5G_NR), long term evolution (LTE), LTE advanced (LTE-A); see [0028]; further see Fig. 2 and [0029] about spectrum configured for the coexistence of NR (i.e. NR interface as a first type network) and LTE air interfaces (i.e. LTE interface as a second type network) (refer to Fig. 4 for network types); further see [0031] in context with Fig. 2 about …resources in the central portion 210 of the spectrum 200 are used to carry NR data and/or control channels may be transparent to LTE UEs; now refer to [0032] …much of this disclosure discusses embodiment techniques that allow an NR UE to receive an NR downlink signal or channel over unused resources (i.e. see [0029].. sets of resources 215 of the central portion 210 of the spectrum 200 that are not used for LTE PDCCH or LTE PDSCH are dynamically allocated for NR signal.) of an LTE sub frame; now refer to [0025] wherein NR control signal (i.e. a reference signal configuration of a long-term evolution (LTE) network employing LTE RAT) is being transmitted from base station to UE; wherein NR control signal that indicates one or more LTE network parameters to NR UEs to enable the NR UEs to identify which resources carry LTE signal(s). The NR UEs may then receive one or more NR downlink signal(s) or channels over remaining resources (i.e. unused) in a set of resources….),
	Wherein the reference signal configuration indicates at least reference signal resource mapping information and a number of antenna ports associated with a reference signal of the LTE network (in context with [0030] refer to [0025].. In one embodiment, the NR control signal indicates an LTE antenna port, and the NR UE determines which resources carry LTE reference signal(s) based on an LTE common reference signal (CRS) pattern associated with the LTE antenna port. In such embodiments, the mapping of the LTE CRS patterns to LTE antenna ports may be a priori information of the NR UE….; as per [0030] the unused resources (refer [0029]) such as #215 having REs (resource element) also have RE locations within #215, wherein these locations within the sets of resources 215 may vary based on an LTE common reference signal (CRS) pattern associated with one or multiple antenna ports used to transmit the LTE reference signal(s). FIGS. 3A-3C are diagrams of RE locations used to carry LTE reference signal for different antenna patterns (#310 (PORT#1), 320 (PORT#2), 330 (PORT#4))….);
	Determining, based on the reference signal configuration of the LTE network, a location of the reference signal of the LTE network; and receiving, from the base station via the NR network, a data signal of the NR network based at least on the location of the reference signal of the LTE network; already discussed above; see [0025]… transmit NR control signal that indicates one or more LTE network parameters to NR UEs to enable the NR UEs to identify which resources carry LTE signal(s) (i.e. determining location of resource/s carry LTE signal/s). The NR UEs may then receive one or more NR downlink signal(s) (i.e. a data signal of the NR network) or channels over remaining resources in a set of resources….. In one embodiment, the NR control signal indicates an LTE antenna port, and the NR UE determines which resources carry LTE reference signal(s) based on an LTE common reference signal (CRS) pattern associated with the LTE antenna port. In such embodiments, the mapping of the LTE CRS patterns to LTE antenna ports may be a priori information of the NR UE. In another embodiment, the NR control signal indicates a control channel , the NR UE may adjust a start time for processing an NR downlink signal or channel for a period of time corresponding to the number of OFDM symbols in the LTE control channel. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Maaref with their different embodiments to make system more effective in a way where resources can be effectively used in co-existing environment of NR and LTE based networks in the communication system. 

	Regarding claim 2, Maaref states about claim 1, wherein the determining the location of the reference signal includes determining at least a frequency tone of the reference signal of the LTE network; see [0005].. in another example, the NR control signal indicates a frequency offset. In such an example, determining the subset of resources carrying LTE signal(s) may include determining that the subset of resources includes resources carrying LTE reference signal(s) based on the frequency offset…; further see [0025].. the NR control signal indicates a physical cell identifier (ID) of the base station, and the UE may identify resources carrying LTE reference signal based on a frequency offset associated with the physical cell ID.

	Regarding claim 6, Maaref teaches as per claim 1, wherein the receiving the reference signal configuration includes receiving a radio resource control (RRC) message including the reference signal configuration; see [0005, 0026].

	Regarding claim 9, Maaref teaches a user equipment (UE) for wireless communications, comprising: memory; and a processor coupled to the memory and configured to (UE) (see Fig. 1 and 2, [0028- 0029]; UE as user equipment):
	Receive, from a base station associated with a new radio (NR) network employing an NR radio access technology (RAT), a reference signal configuration of a long-term evolution (LTE) network employing LTE RAT (as per [0028- 0029] and Fig. 1- 2, #110 can be a base station…provide wireless access in accordance with one or more wireless communication protocols, e.g., 5th generation new radio (5G_NR), long term evolution (LTE), LTE advanced (LTE-A); see [0028]; further see Fig. 2 and [0029] about spectrum configured for the coexistence of NR (i.e. NR interface as a first type network) and LTE air interfaces (i.e. LTE interface as a second type network) (refer to Fig. 4 for network types); further see [0031] in context with Fig. 2 about …resources in the central portion 210 of the spectrum 200 are used to carry NR data and/or control channels may be transparent to LTE UEs; now refer to [0032] …much of this disclosure discusses embodiment techniques that allow an NR UE to receive an NR downlink signal or channel over unused resources (i.e. see [0029].. sets of resources 215 of the central portion 210 of the spectrum 200 that are not used for LTE PDCCH or LTE PDSCH are dynamically allocated for NR signal.) of an LTE sub frame; now refer to [0025] wherein NR control signal (i.e. a reference signal configuration of a long-term evolution (LTE) network employing LTE RAT) is being transmitted from base station to UE; wherein NR control signal that indicates one or more LTE network parameters to NR UEs to enable the NR UEs to identify which resources carry LTE signal(s). The NR UEs may then receive one or more NR downlink signal(s) or channels over remaining resources (i.e. unused) in a set of resources….),
	Wherein the reference signal configuration indicates at least reference signal resource mapping information and a number of antenna ports associated with a reference signal of the LTE network (in context with [0030] refer to [0025].. In one embodiment, the NR control signal indicates an LTE antenna port, and the NR UE determines which resources carry LTE reference signal(s) based on an LTE common reference signal (CRS) pattern associated with the LTE antenna port. In such embodiments, the mapping of the LTE CRS patterns to LTE antenna ports may be a priori information of the NR UE….; as per [0030] the unused resources (refer [0029]) such as #215 having REs (resource element) also have RE locations within #215, wherein these locations within the sets of resources 215 may vary based on an LTE common reference signal (CRS) pattern associated with one or multiple antenna ports used to transmit the LTE reference signal(s). FIGS. 3A-3C are diagrams of RE locations used to carry LTE reference signal for different antenna patterns (#310 (PORT#1), 320 (PORT#2), 330 (PORT#4))….);
	Determine, based on the reference signal configuration of the LTE network, a location of the reference signal of the LTE network; and receive, from the base station via the NR network, a data signal of the NR network based at least on the location of the reference signal of the LTE network; already discussed above; see [0025]… transmit NR control signal that indicates one or more LTE network parameters to NR UEs to enable the NR UEs to identify which resources carry LTE signal(s) (i.e. determining location of resource/s carry LTE signal/s). The NR UEs may then receive one or more NR downlink signal(s) (i.e. a data signal of the NR network) or channels over remaining resources in a set of resources….. In one embodiment, the NR control signal indicates an LTE antenna port, and the NR UE determines which resources carry LTE reference signal(s) based on an LTE common reference signal (CRS) pattern associated with the LTE antenna port. In such embodiments, the mapping of the LTE CRS patterns to LTE antenna ports may be a priori information of the NR UE. In another embodiment, the NR control signal indicates a control channel format including a number of orthogonal frequency division multiplexed (OFDM) symbols in an LTE subframe that are used to carry LTE control channel, e.g. PDCCH. In such embodiments, the NR UE may adjust a start time for processing an NR downlink signal or channel for a period of time corresponding to the number of OFDM symbols in the LTE control channel. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Maaref with their different embodiments to make system more effective in a way where resources can be effectively used in co-existing environment of NR and LTE based networks in the communication system. 

	Regarding claim 10, Maaref states about claim 9, wherein the processor is configured to determine the location of the reference signal includes determining at least a frequency tone of the reference signal of the LTE network; see [0005].. in another example, the NR control signal indicates a frequency offset. In such an example, determining the subset of resources carrying LTE signal(s) may include determining that the subset of resources includes resources carrying LTE reference signal(s) based on the frequency offset…; further see [0025].. the NR control signal indicates a physical cell identifier (ID) of the base station, and the UE may identify resources carrying LTE reference signal based on a frequency offset associated with the physical cell ID.

	Regarding claim 14, Maaref teaches as per claim 9, wherein the processor is configured to receive the reference signal configuration includes receiving a radio resource control (RRC) message including the reference signal configuration; see [0005, 0026].

	Regarding claim 17, Maaref teaches a non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable by a user equipment (UE) to (see Fig. 1 and 2, [0028- 0029]; UE as user equipment):
	Receive, from a base station associated with a new radio (NR) network employing an NR radio access technology (RAT), a reference signal configuration of a long-term evolution (LTE) network employing LTE RAT (as per [0028- 0029] and Fig. 1- 2, #110 can be a base station…provide wireless access in accordance with one or more wireless communication protocols, e.g., 5th generation new radio (5G_NR), long term evolution (LTE), LTE advanced (LTE-A); see [0028]; further see Fig. 2 and [0029] about spectrum configured for the coexistence of NR (i.e. NR interface as a first type network) and LTE air interfaces (i.e. LTE interface as a second type network) (refer to Fig. 4 for network types); further see [0031] in context with Fig. 2 about …resources in [0029].. sets of resources 215 of the central portion 210 of the spectrum 200 that are not used for LTE PDCCH or LTE PDSCH are dynamically allocated for NR signal.) of an LTE sub frame; now refer to [0025] wherein NR control signal (i.e. a reference signal configuration of a long-term evolution (LTE) network employing LTE RAT) is being transmitted from base station to UE; wherein NR control signal that indicates one or more LTE network parameters to NR UEs to enable the NR UEs to identify which resources carry LTE signal(s). The NR UEs may then receive one or more NR downlink signal(s) or channels over remaining resources (i.e. unused) in a set of resources….),
	Wherein the reference signal configuration indicates at least reference signal resource mapping information and a number of antenna ports associated with a reference signal of the LTE network (in context with [0030] refer to [0025].. In one embodiment, the NR control signal indicates an LTE antenna port, and the NR UE determines which resources carry LTE reference signal(s) based on an LTE common reference signal (CRS) pattern associated with the LTE antenna port. In such embodiments, the mapping of the LTE CRS patterns to LTE antenna ports may be a priori information of the NR UE….; as per [0030] the unused resources (refer [0029]) such as #215 having REs (resource element) also have RE locations within #215, wherein these locations within the sets of resources 215 may vary based on an LTE common reference signal (CRS) pattern associated with one or multiple antenna ports used to transmit the LTE reference signal(s). FIGS. 3A-3C are diagrams of RE locations used to carry LTE reference signal for different antenna patterns (#310 (PORT#1), 320 (PORT#2), 330 (PORT#4))….);
	Determine, based on the reference signal configuration of the LTE network, a location of the reference signal of the LTE network; and receive, from the base station via the NR network, a data signal of the NR network based at least on the location of the reference signal of the LTE network; already discussed above; see [0025]… transmit NR control signal that indicates one or more LTE network parameters to NR UEs to enable the NR UEs to identify which resources carry LTE signal(s) (i.e. determining location of resource/s carry LTE signal/s). The NR UEs may then receive one or more NR downlink signal(s) (i.e. a data signal of the NR network) or channels over remaining resources in a set of resources….. In one embodiment, the NR control signal indicates an LTE antenna port, and the NR UE determines which resources carry LTE reference signal(s) based on an LTE common reference signal (CRS) pattern associated with the LTE antenna port. In such embodiments, the mapping of the LTE CRS patterns to LTE antenna ports may be a priori information of the NR UE. In another embodiment, the NR control signal indicates a control channel format including a number of orthogonal frequency division multiplexed (OFDM) symbols in an LTE subframe that are used to carry LTE control channel, e.g. PDCCH. In such embodiments, the NR UE may adjust a start time for processing an NR downlink signal or channel for a period of time corresponding to the number of OFDM symbols in the LTE control channel. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to 

	Regarding claim 18, Maaref states about claim 17, wherein the instructions executable to determine the location of the reference signal includes determining at least a frequency tone of the reference signal of the LTE network; see [0005].. in another example, the NR control signal indicates a frequency offset. In such an example, determining the subset of resources carrying LTE signal(s) may include determining that the subset of resources includes resources carrying LTE reference signal(s) based on the frequency offset…; further see [0025].. the NR control signal indicates a physical cell identifier (ID) of the base station, and the UE may identify resources carrying LTE reference signal based on a frequency offset associated with the physical cell ID.

	Regarding claim 22, Maaref teaches as per claim 17, wherein the instructions executable to receive the reference signal configuration includes receiving a radio resource control (RRC) message including the reference signal configuration; see [0005, 0026].

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US Pub. No. 2018/0192404 A1) in view of Tang et al. (US Pub. No. 2019/0306833 A1).

	Regarding claim 3, Maaref states as per claim 1, but silent about wherein the receiving the data signal includes receiving the data signal based on a mapping of data tones to frequency tones that are non-overlapping with the frequency tone of the reference signal of the LTE network; however Tang states in [0089] about  base station sends data to the user equipment on a non-overlapping frequency band location in the first X.sub.3 symbols of the slot 2, where the slot 2 and X.sub.3 are used to determine that the time -frequency resource location of the physical signal or the physical channel in the slot 2 is the first symbol and the symbol following the first symbol, and no resource is mapped to the third frequency domain resource in the first X.sub.3 symbols of the slot 2. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tang with the teachings of Maaref to make system more effective. Having a mechanism wherein the receiving the data signal includes receiving the data signal based on a mapping of data tones to frequency tones that are non-overlapping with the frequency tone of the reference signal of the LTE network; greater way resources can be utilized/managed in the communication system.

	Regarding claim 11, Maaref states as per claim 10, but silent about wherein the processor is configured to receive the data signal includes receiving the data signal based on a mapping of data tones to frequency tones that are non-overlapping with the frequency tone of the reference signal of the LTE network; however Tang states in [0089] about  base station sends data to the user equipment on a non-overlapping 

	Regarding claim 19, Maaref states as per claim 18, but silent about wherein the instructions executable to receive the data signal further include instructions executable to receive the data signal based on a mapping of data tones to frequency tones that are non-overlapping with the frequency tone of the reference signal of the LTE network; however Tang states in [0089] about  base station sends data to the user equipment on a non-overlapping frequency band location in the first X.sub.3 symbols of the slot 2, where the slot 2 and X.sub.3 are used to determine that the time -frequency resource location of the physical signal or the physical channel in the slot 2 is the first symbol and the symbol following the first symbol, and no resource is mapped to the third frequency domain resource in the first X.sub.3 symbols of the slot 2. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention .

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US Pub. No. 2018/0192404 A1) in view of XUE et al. (US Pub. No. 2018/0212726 A1).

	Regarding claim 4, Maaref teaches as per claim 1, but fails to teach about wherein the reference signal configuration indicates at least one of sequence information for a reference signal of the first network or a cell identifier of the LTE network; however XUE states in [0086] regarding In order to reduce a payload size of the MIB, for example, partial parameters, such as LTE-related cell ID and/or BW and/or CRS antenna ports, may be transmitted through the SIB. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of XUE with the teachings of Maaref to make system more effective. Having a mechanism wherein the reference signal configuration indicates at least one of sequence information for a reference signal of the first network or a cell identifier of the LTE network; greater way resources can be managed/utilized in the communication system.

claim 12, Maaref teaches as per claim 9, but fails to teach about wherein the reference signal configuration indicates at least one of sequence information for a reference signal of the first network or a cell identifier of the LTE network; however XUE states in [0086] regarding In order to reduce a payload size of the MIB, for example, partial parameters, such as LTE-related cell ID and/or BW and/or CRS antenna ports, may be transmitted through the SIB. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of XUE with the teachings of Maaref to make system more effective. Having a mechanism wherein the reference signal configuration indicates at least one of sequence information for a reference signal of the first network or a cell identifier of the LTE network; greater way resources can be managed/utilized in the communication system.

	Regarding claim 20, Maaref teaches as per claim 17, but fails to teach about wherein the reference signal configuration indicates at least one of sequence information for a reference signal of the first network or a cell identifier of the LTE network; however XUE states in [0086] regarding In order to reduce a payload size of the MIB, for example, partial parameters, such as LTE-related cell ID and/or BW and/or CRS antenna ports, may be transmitted through the SIB. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of XUE with the teachings of Maaref to make system more effective. Having a mechanism wherein the reference signal configuration indicates at least one of sequence information for a reference signal of the first network .

Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US Pub. No. 2018/0192404 A1) in view of Gong et al. (US Pub. No. 2016/0344575 A1).

	Regarding claim 5, Maaref teaches as per claim 1, but fails to teach about regarding wherein the reference signal includes an LTE common reference signal; however Gong states in [0013] and [0004] regarding LTE common reference signal; however Gong states in [0013] and [0004] regarding LTE common reference signal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Gong with the teachings of Maaref to make system more standardized. Having a mechanism wherein regarding wherein the reference signal includes an LTE common reference signal; greater way more standardized approach can be carried out in the communication system.

	Regarding claim 13, Maaref teaches as per claim 9, but fails to teach about regarding wherein the reference signal includes an LTE common reference signal; however Gong states in [0013] and [0004] regarding LTE common reference signal; however Gong states in [0013] and [0004] regarding LTE common reference signal. It would have been obvious to one with ordinary skill, in the art before the effective filing 

	Regarding claim 21, Maaref teaches as per claim 17, but fails to teach about regarding wherein the reference signal includes an LTE common reference signal; however Gong states in [0013] and [0004] regarding LTE common reference signal; however Gong states in [0013] and [0004] regarding LTE common reference signal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Gong with the teachings of Maaref to make system more standardized. Having a mechanism wherein regarding wherein the reference signal includes an LTE common reference signal; greater way more standardized approach can be carried out in the communication system.


Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US Pub. No. 2018/0192404 A1) in view of Quan et al. (US Pub. No. 2019/0230515 A1).

Regarding claim 7, Maaref teaches as per claim 1, but fails to teach about determining a measurement of the NR network based on the reference signal of the LTE network; and transmitting, to the base station, the determined measurement; however Quan states in Fig. 7 wherein at step 702 LTE reference signal is used by UE and based on that at step 705, 706 5G (i.e. NR) measurement result is obtained from UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Quan with the teachings of Maaref to make system more effective. Having a mechanism wherein about determining a measurement of the NR network based on the reference signal of the LTE network; and transmitting, to the base station, the determined measurement; greater way resources can be managed/utilized in the communication system.

	Regarding claim 15, Maaref teaches as per claim 9, but fails to teach about wherein the processor is further configured to determine a measurement of the NR network based on the reference signal of the LTE network; and transmitting, to the base station, the determined measurement; however Quan states in Fig. 7 wherein at step 702 LTE reference signal is used by UE and based on that at step 705, 706 5G (i.e. NR) measurement result is obtained from UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Quan with the teachings of Maaref to make system more effective. Having a mechanism wherein about determining a measurement of the NR network based on the reference signal of the LTE network; and transmitting, to the base 

	Regarding claim 23, Maaref teaches as per claim 17, but fails to teach about wherein the code further comprises instructions executable to: determine a measurement of the NR network based on the reference signal of the LTE network; and transmitting, to the base station, the determined measurement; however Quan states in Fig. 7 wherein at step 702 LTE reference signal is used by UE and based on that at step 705, 706 5G (i.e. NR) measurement result is obtained from UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Quan with the teachings of Maaref to make system more effective. Having a mechanism wherein about determining a measurement of the NR network based on the reference signal of the LTE network; and transmitting, to the base station, the determined measurement; greater way resources can be managed/utilized in the communication system.
Allowable Subject Matter
	Claims 8, 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468